Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an apparatus for hearing prosthesis comprises a sleeve has a first end, an opposite second end and a channel extends between the first end and the second end. The sleeve is provided to engage the ear canal component such that the ear canal component is in the channel. A flap is coupled to the sleeve and is pivotable between an open position. The flap prevents the ear canal component from passing out of the channel through the second end of the sleeve. The sleeve is used to partially encase the ear canal component. The channel extends along a center axis and the flap pivots about a pivot axis that extends transverse to the center axis. The independent Claim 7, identifies a uniquely distinct feature of a sleeve having a first end, an opposite second end, and a channel extending between the first end and the second end, wherein the sleeve is configured to engage the ear canal component such that the ear canal component is in the channel; a flap coupled to the sleeve and pivotable into and between an open position in which the channel at the second end of the sleeve is open and a closed position in which the flap closes the channel at the second end of the sleeve, wherein when the flap is in the closed position, the flap prevents the ear canal component from passing out of the channel through the second end of the sleeve; and a locking assembly that locks the flap in the closed position; wherein the locking assembly has a first member on the flap and a second member on the sleeve, and wherein when the flap is in the closed position, the second member engages the first member to thereby lock the flap in the closed position; and member to thereby lock the flap in the closed position; and wherein the first member mates with the second member.
Claim 8, identifies a uniquely distinct feature of “….a flap coupled to the sleeve and pivotable into and between an open position in which the channel at the second end of the sleeve is open and a closed position in which the flap closes the channel at the second end of the sleeve, wherein when the flap is in the closed position, the flap prevents the ear canal component from passing out of the channel through the second end of the sleeve  wherein the flap has an edge and a slit extending from the edge to a center opening spaced apart from the edge, and wherein the slit is configured to permit a connector of the ear canal component to pass therethrough to the center opening as the flap is moved into the closed position.”
	Claim 10, identifies a uniquely distinct feature of “….a flap coupled to the sleeve and pivotable into and between an open position in which the channel at the second end of the sleeve is open and a closed position in which the flap closes the channel at the second end of the sleeve, wherein when the flap is in the closed position, the flap prevents the ear canal component from passing out of the channel through the second end of the sleeve; wherein the sleeve has an opening, and further comprising a
resilient member on the sleeve that is configured to extend through the opening and engage the ear canal component to thereby prevent the ear canal component from sliding out of the channel.
	Claim 19, identifies a uniquely distinct feature of “…. a sleeve having a first end, an opposite second end, an opening spaced between the first end and the second end, and a channel extending between the first end and the second end, the sleeve is configured to engage the ear canal component such that the ear canal component is in the channel; and a resilient member on the sleeve that extends through the opening to engage the ear canal component and prevent the ear canal component from inadvertently sliding out of the channel;, wherein the opening is one opening of a first plurality of openings, wherein the openings of the first plurality of openings encircle the channel, and wherein the resilient member is a first resilient member configured to extend through the openings in the first plurality of openings and engage the ear canal component; and further comprising: a second plurality of openings in the sleeve, the openings of the second plurality of openings encircle the channel, wherein the openings of the second plurality of openings are spaced part from the first plurality of openings; and a second resilient member configured to extend through the openings of the second plurality of openings and engage the ear canal component.” The closest prior art to Szmanda (US 20170048630) teaches Referring to FIGS. 10B and 11B, the ribs 55 are depicted in a collapsed or deformed position such as when the ear canal component 23 is received by the cavity 49. The ribs 55 deform, collapse, are received in pockets (not shown), and/or move relative each other while moving from the undeformed position to the deformed position. In certain examples, the ribs 55 fold onto or overlap adjacent ribs 55. In certain examples, the ribs 55 fold or collapse into pockets (not shown). The ribs 55 are configured to accommodate ear canal components 23 having different shapes and sizes (i.e. a single apparatus 26 having the sidewall 48 with the ribs 55 accommodates several different ear canal components 23 manufactured by different hearing aid manufacturers). Often, hearing aid manufacturers manufacture various hearing aids 20 with different attributes (e.g. size, dimensions, and shapes). See at 

Lafort (US20140205123A1) teaches [0037], Figures 18, 22A-C a balloon 1807
and an ear dome connector part 1813. The ear dome connector part 1813 has a
cylindrical body 1838 carrying a sound channel 1810 and air pressure channel 1811
terminating at the outer surface. The ear dome connector part 1813 is further provided
with two annular fitting grooves 1839, 1840 on a distal and a proximal end respectively
of the outer surface of the cylindrical body 1838. The balloon 1807 is provided with two
sealing rings 1841, 1842 intended to fit the proximal and distal grooves 1839, 1840 of
the ear dome connector 1813 as shown in FIG. 19. The sealing rings 1841, 1842 at the
distal and proximal end are undersized compared to the diameter of the corresponding
grooves 1839, 1840 of the ear dome connector part 1813. As can be seen in FIG. 20
the diameters of the rings in relaxed state, shown the right, are smaller than the rings in
tensioned state, on the left. By stretching the sealing rings 1841, 1842 around the
cylindrical body 1838, positioning them in the grooves 1839, 1840, the pre-tensioned
rings will secure a reliable sealing between the balloon and the ear dome connector part
1813. Having created a reliable seal to the surrounding environment it is possible to
inflate and deflate the balloon 1807 by pumping air into or out of the balloon through the

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651